Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Reaux (US 8,371,448) in view of Little et al. (US 4,953,765), Vegas (US 2009/0188922) and Chasen (US 4,993,583).
Regarding claim 1, Reaux discloses a system of organization (See Fig. 7) capable of holding syringes comprising: a backing (at 116); a plurality of pockets (114) coupled to the backing and operable capable of maintaining syringe organization; wherein the plurality of pockets are structured with multiple rows on top of one another, with at least three pockets in each row; and a coordination scheme 
Regarding the specific number of rows of pockets, it would have been obvious to one of ordinary skill in the art to add additional rows in order to hold more items. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding the coordination scheme, Little teaches an organization system (See Fig. 7) comprising a backing (12) having a plurality of pockets (20A-20K), wherein the individual pockets each include labels (e.g. “ALCOHOL”, “MISCELLANEOUS", etc.) for the purpose of indicating that such pockets are adapted to receive specific designated items and thus items stored therein can be readily located by someone desiring to utilize such items (column 4, line 60 – column 5, line 8). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided each of the pockets of Reaux with a label with the item’s name thereon corresponding to the item desired to be placed therein as taught by Little in order to allow the items to be readily located by the user. 
Regarding the specific content of the labels, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have labeled each pocket with the name of the desired contents (e.g. induction pocket, paralytics pocket, etc.) of the pocket since it would only depend on the intended use of the assembly and the desired information to be displayed.  Further, it has been held that when the claimed printed matter is not functionally related to the substrate it will not distinguish the invention from the prior art in terms of patentability.  In re Gulack, 217 USPQ 401, (CAFC 1983).  
Further regarding the colors of the labels/pockets, Vegas teaches an organization system (See Fig. 2) comprising a plurality of pockets (14, 16, 18, 20, 22), wherein the pockets are provided with a 
Regarding the specific color of the pockets, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have provided the individual pockets with any color coding as long as pockets with different contents have different colors in order to easily distinguish different contents since it would only depend on the intended use of the assembly and the desired information to be displayed. 
Regarding the labels being removable, Chasen teaches a storage device (10 - See Fig. 1) having a pocket (at 26) with a removable label (36) for the purpose of indicating the contents of the pocket. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the labels of Reaux-Little-Vegas to be removable as taught by Chasen in order to allow the pockets to be labeled to indicate the specific contents of the pockets at a given time.
Regarding claim 2, Reaux discloses the backing is a monolithic structure.
Regarding claim 3, Reaux discloses the pockets further comprise a translucent (transparent) material and the backing comprises a wall of a pocket.
Regarding claim 4, Reaux discloses the backing includes one or more holes (40) with which the backing can be supported by hooks or otherwise.
Regarding claim 5, Reaux discloses the at least one pocket is closable using a flap (32).
Regarding claim 6, Reaux discloses the flap can be secured using a button or clip.
Regarding claim 7, Reaux discloses the backing comprises plastic.

Regarding claim 9, Reaux discloses the pockets are heterogeneous in size (column 3, lines 20-21).
Regarding claim 10, the coordination scheme of Reaux-Little-Vegas can include organization of pockets based on a particular medical procedure, if desired.
Regarding claim 11, Reaux discloses at least one pocket is capable of being used for syringe disposal after administration of a medication.
Regarding claim 12, Reaux discloses at least one pocket is capable of being used for housing medical implements other than syringes. 
Regarding claim 13, Reaux discloses the claimed invention except for the express disclosure of the pockets being removable from the backing. However, Little teaches an organization system (See Fig. 7) comprising a backing (12) having a plurality of pockets (28, 30, 32, 34, 36, 38 and 40) attached thereto, wherein the pockets are removable from the backing for the purpose of allowing for customizing its utilitarian aspects. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the pockets of Reaux to be removable as taught by Little in order to allow for customizing. Furthermore, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPO 177, 179.
Regarding claim 14, the individual pockets of Reaux are fully capable of holding any desired item such as syringes of medication that do not fall within the other labels.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN A REYNOLDS whose telephone number is (571)272-9959.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571) 272-4561.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A. REYNOLDS/Primary Examiner, Art Unit 3735